Title: Samuel Blair to Tobias Lear, 27 March 1792
From: Blair, Samuel
To: Lear, Tobias



Tuesday afternoon [27 March 1792]

Allow me, Sir, the liberty, which I now assume, of addressing the President of the United States through you in consequence of the unavoidable delay of an answer to his and Mrs Washington’s invitation to Mrs Blair and myself to dine with them on Thursdy next. The delay was owing to my not being able to procure an earlier information from Mrs Blair on the subject.
She is very sorry that it is not in her power, on account of the badness of the road from Germantown, to come into Town this week. She therefore requests that her apology may be made.
At the same time, allow me likewise to communicate through you my desire of being excused on the present occasion, partly on account of ill health, & partly on other considerations, which render it inconvenient for me to do myself the intended honor on Thursday next. Your very respectful humble Servant

Saml Blair

